Case 18-21991-CMB        Doc 39    Filed 07/14/21 Entered 07/14/21 13:12:56           Desc Main
                                  Document      Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                      )       Bankruptcy No.18-21991 CMB
Robert L. Pennington and                    )
Beth Ann Pennington                         )
                                            )       Chapter 13
                      Debtors               )
                                            )       Related to Claim No. 2


                                     ORDER OF COURT


       On June 9, 2021 filed a Notice of Mortgage Payment Change regarding Claim No.2. On

or before June 30, 2021, in compliance with W.PA.LBR 3002-4(b), the Debtor(s) were required

to file an Amended Chapter 13 Plan, a Declaration certifying that the existing Chapter 13 Plan is

sufficient to pay the new payment amount, or an Objection to the Notice. To date, the Debtor(s)

have failed to comply with W.PA.LBR 3002-4(b).

       AND NOW, this 14th day of July, 2021, 2021, it is hereby ORDERED, ADJUDGED and

DECREED that a Rule to Show Cause Hearing is scheduled to be held via the Zoom Video

Conference Application (“Zoom”) on August 10, 2021 at 1:30 p.m., before The Honorable Carlota

M. Böhm to explain the failure to comply with W.PA.LBR 3002-4(b). To join the Zoom Hearing,

please initiate by using the following link 15 minutes prior to your scheduled hearing time:

https://www.zoomgov.com/j/16143800191, or alternatively, attend by using the following

Meeting ID: 161 4380 0191. Only a limited time of ten (10) minutes is being provided on the

calendar.
Case 18-21991-CMB      Doc 39    Filed 07/14/21 Entered 07/14/21 13:12:56         Desc Main
                                Document      Page 2 of 2



       ALL HEARING PARTICIPANTS ARE REQUIRED TO APPEAR BY ZOOM AND

SHALL REVIEW AND COMPLY WITH THE UNDERSIGNED’S ZOOM PROCEDURES,

which can be found at https://www.pawb.uscourts.gov/sites/default/files/pdfs/cmb-proc-

videohrg.pdf. For questions regarding the connection, contact Judge Böhm’s Chambers.




                                           ______________
                                          Carlota M. Böhm
                                          Chief United States Bankruptcy Judge

                                           FILED
 cm:   Dai Rosenblum, Esq.                 7/14/21 1:11 pm
       Brian Caine, Esq.                   CLERK
                                           U.S. BANKRUPTCY
                                           COURT - WDPA
